DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.

Claim Objections
Claim 26 is objected to because of the following informalities:  There are two claims currently numbered 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beringer et al (US 5,711,987).
With regards to claim 26-32, Beringer teaches a coating multi-layer ceramic composition (abstract) that contains a percearmic compound and at least one filler (abstract) wherein the filler is a metallic filler that makes the coating magnetic, thermally, or electronically conductive (column 2, lines 34-52 and column 6, lines 31-35).  Bearinger teaches the coating to be multi-layer wherein the layers contain different compositions and thus have different properties (abstract, column 8, lines 13-24 and column 9, lines 39-52).  Beringer teaches the ceramic material to contain a silicone carbon coating (abstract).
It is important to note with regards to the limitations about the method of claim 15, especially with regards to the method of curing and the number and makeup of the layers, that these limitations are considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed. 
 “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.


Claims 26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredt et al (US 2005/0059757).
With regards to claim 26-32, Bredt teaches a structural ceramic (0003) to make ceramic molds (0005) that contains an absorbent filler that has been chemically modified to include reactive groups such as amino or epoxy groups (0016 and 0017) as well as ceramic fibers such as silicon carbide (0162).
It is important to note with regards to the limitations about the method of claim 15, especially with regards to the method of curing and the number and makeup of the layers, that these limitations are considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed. 
 “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.




Claims 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernardo et al (3-6-2014, Materials, 7, 1927-1956).
With regards to claim 26-32, Bernardo teaches a ceramic that is formed by a preceramic polymers containing nan-sized active fillers (page 1934) wherein active fillers are reactive (page 1929).
It is important to note with regards to the limitations about the method of claim 15, especially with regards to the method of curing and the number and makeup of the layers, that these limitations are considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed. 
 “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763